DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Kuhn et al. (2014/0366583). Robertson teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials (col. 2 lines 35-39), heating the raw materials in a melting apparatus (col. 2 lines 61-38), the apparatus comprising a melting tank (col. 2 lines 33-35) and a top furnace (col. 2 lines 69-71, col. 3 lines 1-5, figure 1), and discharging the glass melt from the melting tank (col. 2 lines 40-45). Robertson teaches the glass raw materials covers a part of a surface of a melting region (28) of the melting apparatus (col. 3 lines 6-10) and at least a small portion of the surface of the melting region is not covered (col. 2 lines 1-7, col. 3 lines 13-25, 59-66). Robertson further teaches heating the melting apparatus in such a way that temperature of the glass melt TG-BOD at a base below a clear surface of the melting apparatus is 2700°F (1482°C), and a temperature of an atmosphere TO in the top furnace is 2100°F (1149°C).  Thus, TG-BOD is higher than TO and a vertical temperature different of at least 50°C is established (col. 4 lines 1-4).
Robertson suggests maintaining a temperature, in the atmosphere in the top furnace, that approximates the melting temperature of the molten glass (col. 3 lines 72-75, col. 4 lines 1-4), but doesn’t exemplify a TO temperature greater than 1300°C. Robertson also teaches providing heating to the atmosphere to create a hot top and promote liberation of gases from the molten glass (col. 2 lines 1-7).  DeGreve also teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials, heating the raw materials in a melting tank, and discharging the glass melt from the melting tank (abstract, figures 1 and 4).  Furthermore, DeGreve teaches providing a crown temperature, which is the temperature of an atmosphere in a top furnace of the melting apparatus, in the range of 1400-1600°C, so as to assist in removing inhomogeneities in the glass melt (claim 18).  Robertson also teaches promoting the liberation of gases which would otherwise form undesirable seeds and/or blisters in the molten glass. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for even higher temperature in the atmosphere in the top furnace, such as 1400°C, so as to inhibit inhomogeneities, seeds and/or blisters. 
Robertson and DeGreve do not specify a dwell time. Kuhn teaches a process for producing a glass melt comprising providing glass raw materials, heating the raw materials in a melting tank and discharging the glass melt from the melting tank ([0001]-[0005]). Kuhn further teaches increasing the dwell time of the glass melt in the melting tank from a minimum dwell time of the glass melt in the melting tank so as to improve the quality of the glass (i.e. fining quality), wherein the minimum dwell time is the shortest path the main flow can take from entrance to discharge ([0009]-[0010], [0029]). Kuhn specifies the increase in the (average) dwell time is by 20% ([0041]), which provides for a ratio of an average geometric dwell time of the glass melt to a minimum dwell time of the glass melt of 1.2 (i.e. 120/100).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an average dwell time that is 20% greater than the minimum dwell time in the process of Robertson and DeGreve, so as to provide for better fining quality of the molten glass, as taught by Kuhn.
Regarding claim 4, Robertson teaches a vertical temperature difference of at least 100°C (1482-1149°C). Thus, even in applying the modified temperature of the top furnace, taught by DeGreve, a similar difference of at least 100°C can be maintained.
Regarding claim 8, Robertson teaches the batch covers all of region 28, which is more than 30% of an available surface area (col. 3 lines 1-12).
Regarding claim 9, Robertson is silent regarding the content of the glass raw materials. DeGreve teaches utilizing scraps of glass fibers as a glass raw materials, wherein the scraps have a composition similar to an E-glass composition, which is an aluminoborosilicate glass. DeGreve teaches such a glass compositions provides E-glass fibers. DeGreve teaches using such scraps allows for the recycling of scrap glass fibers already having the desired composition of the finished product, and thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar composition for a glass raw material, so as to produce E-glass fibers.
Regarding claims 10-11, Robertson teaches 100% of the glass raw material can be the scrap, which suggests not refining agents are added (col. 11 lines 50-53) as well as the option of adding a refining agent, such as sulfates (col. 11 lines 53-57).
Regarding claims 12-13, Robertson teaches the heating of the glass melt comprises using a combination of fossil-fueled and electrical heating devices (col. 2 lines 57-68, col. 3 lines 1-5, 13-25).
Regarding claims 15-17, Robertson teaches using electrodes along a full area of the base of the melting tank (figure 2, col. 2 lines 57-61), including the region (28) under the surface covered with the glass raw materials (figure 1).
 Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Kuhn et al. (2014/0366583) as applied to claim 1 above, and further in view of Lentes et al. (2014/0356609).  Robertson teaches the importance of promoting the liberation of gases which would otherwise form undesirable seeds and/or blisters in the molten glass, but doesn’t specify a bubble count. Lentes also teaches a teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials, heating the raw materials in a melting apparatus, and discharging the glass melt from the melting tank (figure 1). Lentes also teaches the glass raw materials covers a part of a surface of a melting region (12) of the melting apparatus and at least a small portion of the surface of the melting region is not covered (figure 1 [0097]).  Lentes teaches performing an initial refining in the melting tank wherein the glass melt has fewer than 1000 bubbles/kg having a diameter of greater than 50µm, such as less than 600 bubbles/kg ([0044]).  Lentes also teaches performing a subsequent refining such that the number of bubbles is reduced even further to less than 10 bubbles/kg having a diameter greater than 50µm, such as free of bubbles ([0045], [0103]-[0104]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed additional refining step so as to reduce the bubbles in the glass melt, so as to be bubble free. Since Robertson teaches only an initial refining in the melting tank, a similar bubble content of less than 1000 bubbles/kg would correspond and modifying the process of Robertson to perform a subsequent refining, the refine glass would also have the corresponding bubble content of being bubble free.
Regarding claim 5, Lentes further teaches the temperature of the glass melt at the base below a batch carpet is above 1580°C and the temperature of the glass melt below the clear surface is over 1660°C ([0101]), which provides for a horizontal difference in temperature of about 80°C, which is considered deemed close enough to less than 80°C.  Lentes teaches the glass under the batch carpet still comprises of unmelted glass raw materials ([0097]), which might account for the temperature difference.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar horizontal difference in temperature (i.e. less than 80°C) in the process of Robertson, as it similarly comprises of a region comprising a batch carpet and a region of clear glass. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Kuhn et al. (2014/0366583) as applied to claim 1 above, and further in view of Maugendre et al. (6,125,658). Kuhn doesn’t specify a dwell time. Maugendre teaches a melting apparatus with optimized production conditions, such as dwell time to minimize operating cost without sacrificing glass quality (col. 2 lines 20-36, col. 3 lines 6-13). Maugendre teaches an example wherein the average geometric dwell time is 0.25 days, which is less than 100 hours (col. 8 lines 42-44). Furthermore, the average dwell time would appear to depend on the size of the melting tank and heating conditions. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected average dwell times of less than 100 hours, as many melting tanks and melting conditions could be configured to provide an average dwell time of less than 100 hours, as demonstrated by Maugendre, who provides an example of approximately 6 hours.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Kuhn et al. (2014/0366583) as applied to claim 1 above, and further in view of Lythgoe (4,764,198).  Robertson teaches the heating of the glass melt comprises using a combination of fossil-fueled and electrical heating devices, such as burners and electrodes (col. 2 lines 57-68, col. 3 lines 1-5, 13-25).  Robertson teaches the primary heating (i.e. about 100%) is performed by the electrical heating (col. 2 lines 29-32), especially in the first region 28, and a significant portion of the heating in the second region 29 (col. 3 lines 13-25). However, Robertson doesn’t specify the proportion of electric heating by electrode to be in the range of 25-75%.  Lythgoe also teaches a process for producing glass products from a glass melt comprising melting glass raw materials, heating the raw materials and discharging the glass melt from the melting tank (figure 1, col. 6 lines 14-25). Lythgoe also teaches heating the glass melt using a combination of fossil-fueled and electrical heating devices, such as burners and electrodes (col. 6 lines 21-25). Lythgoe teaches electrical heating accounts for at least 15% of the total energy (col. 15 lines 9-11).  Lythgoe teaches balancing the electrical heating with the fueled heating helps control convection flow within the melting zone and the stability of the hot spot within the glass melt, and burners are necessary to help prevent flow of unmelted batch materials downstream (col. 5 lines 11-39) Thus, the combination of Robertson and Lythgoe teaches electrical heating that falls within the range of at least 15% to up to a significant portion (a little under 100%) of the total energy, which encompasses the claimed range of 25-75% of the energy input. Accordingly, it would have been obvious to one of ordinary skill in the art to have provided for a balance of electrical and fueled heating, where one could envisage electrical energy making up 25-75% of the total energy, in order to control convection flow within the melting zone and the stability of the hot spot within the glass melt, and prevent flow of unmelted batch materials downstream. 
Response to Arguments
Applicant’s arguments, filed May 20, 2022, with respect to the rejection(s) of claim 1 under Robertson, DeGreve, and Maugendre have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuhn. 
The Examiner appreciates the clarification made to the ratio being claimed. Applicant’s arguments with regards to Maugendre were found persuasive. Although errors were made calculating the dwell times, a new rejection in view of Kuhn is presented in light of the proposed amendment to the ratio, since the original rejection was based on a ratio of the minimum dwell time to the average geometric dwell time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741